Compliance with the Charter of Fundamental Rights (debate)
The next item is the report by Mr Voggenhuber, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on compliance with the Charter of Fundamental Rights in the Commission's legislative proposals: methodology for systematic and rigorous monitoring.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, at prime media time this morning, in the course of the debate on the Berlin Declaration, we celebrated the Union as a common system of law, and we all agreed that what holds this system together at heart is human dignity and fundamental rights and freedoms.
At a late hour this evening we are now discussing the everyday business of this common system of law: the enforcement - an arduous task - and protection of these fundamental rights and freedoms. Those who have long been working on the everyday business of fundamental rights in Europe will be aware of three irritations. Firstly, for the achievement of its economic and monetary-policy objectives, the Union has hard law, specific objectives, penalties if need be, large amounts of money and tough action; whereas fundamental rights and freedoms at European level have only soft law.
The Charter of Fundamental Rights is still not binding. Some Member States are even calling for its removal from the Constitution. The EU is not a member of the European Commission of Human Rights. Organisations such as Europol, Eurojust and Frontex do not fall under the European Convention on Human Rights. Police cooperation is still not Community law, and it evades scrutiny by national parliaments and the European Parliament. A grey area of fundamental rights is emerging in Europe.
The second irritation - which I am seeing more and more in my debates on the Constitution - is that cracks have emerged in the original confidence of the European public in the will and ability of this Union to enforce fundamental rights and freedoms uncompromisingly. The CIA affair, the illegal kidnappings, the illegal overflights and the lack of cooperation by governments have been contributory factors, as have the negative judgments of the European Court of Justice on the transfer of passenger data and SWIFT bank data and the lack of legal bases for Union action. All of this has dented the original confidence of the public in the will and ability of the Union to protect these fundamental rights uncompromisingly.
The third irritation concerns the Commission's monitoring. Commissioner, I do not know how often this House is supposed to carry on demanding that the Commission's work and proposals on the protection of fundamental rights be more systematic, less restrictive, more public; or that the Commission increase the involvement of civil society and of independent experts and organisations. We did so in the report on Article 7; we did so in the reports on the Human Rights Agency; we did so with regard to the accession treaties. Yet the Commission gives the impression of being unsure, indecisive, in this field. Its choices are often incomprehensible, and its pressure on the Council and the Member States is often insufficient. We welcome the procedure for enforcing the Charter of Fundamental Rights in the Commission's legislative proposals: it represents progress. Nevertheless, it is insufficient, and it suffers from all the things this House has pointed out so many times already.
Checking against the Charter of Fundamental Rights cannot be smuggled in via social, environmental and economic criteria, but must be a criterion in itself. Every one of the Commission's legislative initiatives must be checked against the Charter of Fundamental Rights, and this checking must be substantiated and documented in all cases. How often have we demanded - as we are doing again - that the Commission show greater respect for the particular responsibility of Parliament as advocate of the European public for the protection of fundamental rights? We did this when we dealt with Article 7, the Agency and the accession negotiations. We called for increased involvement of NGOs, international organisations and the Human Rights Agency. How much longer do we need to go on doing this? How much longer do we need to go on demanding continuous dialogue between the institutions?
The outstanding part of the Commission's proposal is its talk of the development of a fundamental-rights culture. We share this ambition and support it. Yet this development requires a systematic, continuous, open dialogue between the institutions; it requires reports; it requires that the institutions be given the right to point out abuses and wrong turns in the Member States. It is also essential that the Commission's monitoring system be extended to the field of intergovernmental cooperation and to the comitology system.
Commissioner, we are repeating our demands. We are doing so at a late hour, without public exposure, without anything. I do think, however, that it is time the Commission responded to Parliament's wishes and demands in this field.
Member of the Commission. Mr President, I warmly welcome this report and wish to thank Parliament for its positive reception of the Commission's communication of 27 April 2005 on a methodology to check fundamental rights compliance in the Commission's own legislative proposals.
Let me briefly recall why the Commission adopted this communication on a methodology for compliance with fundamental rights, the first product of the Commissioners' Group on Fundamental Rights, Anti-Discrimination and Equal Opportunities.
We, the Union's institutions, must at all times show that we cherish fundamental rights, not only in words but in actions and above all in our own legislative action. This is crucial for the Union to be credible and legitimate in the eyes of its citizens. The Charter, which the institutions subscribed to in 2000, must encourage us to enhance respect for individual freedom in all its facets. This includes classic civil liberties to be upheld, precisely in our current efforts to combat terrorism. It also includes economic and social rights and, last but not least, the new generation rights such as data protection, good administration and bio-ethical guarantees. But, briefly, it must become clear to our citizens that the European Union locks a true fundamental rights culture into its own policy-making. It is therefore a matter of great satisfaction and encouragement for the Commission to see that our communication of 2005 has found such a prominent echo in your resolution of today and that this Parliament makes the same commitment on its part to include internal rules for monitoring fundamental rights. Taking rights seriously must be a common leitmotif for all institutions throughout the EU's legislative process.
I also wish to thank Parliament for some constructive practical suggestions which the Voggenhuber report offers to the Commission in order to develop further our human rights compliance methodology. As you know, we have scheduled a review of our methodology to be launched later this year, and the Commission will present Parliament with the results of this review. The Commission is very keen to share its experience with Parliament in that respect.
In the context of this review, the Commission will of course pay utmost attention to your suggestions. For instance, we have noted that we should refer not only to the Charter as a point of reference, but also to European and international human rights conventions, and that Parliament emphasises the Commission's right to withdraw its proposal where changes are made in the legislative process which would violate a fundamental right. We are also open to giving even greater visibility to fundamental rights in our impact assessments.
Finally, a major theme of the planned review will be how to involve the newly-established Fundamental Rights Agency when preparing new policy initiatives which are sensitive to fundamental rights.
As regards the call for a new annual report from the Commission on fundamental rights in the EU, we think that it could be useful to have a yearly general discussion on this issue. This could take place in the context of our annual discussion relating to progress in the area of freedom, security and justice. We are less convinced on having a new formal, specific annual report, in particular since the recently established Fundamental Rights Agency will, as perhaps its most important task, adopt such an annual report on fundamental rights issues within the EU. That report, and thus our new Fundamental Rights Agency, should receive all the public attention it deserves. That report should therefore be at the centre of discussions on fundamental rights issues in all three institutions and we should avoid any duplication of it.
But, with that caveat, I would like to say how much we commend this report on its content and how seriously we take it.
draftsman of the opinion of the Committee on Constitutional Affairs. - (IT) Mr President, ladies and gentlemen, I should like to congratulate the Commission on this new approach to the protection of fundamental rights. I should like to thank the Commissioner for having informed us this evening that a substantial part of the Committee on Constitutional Affairs' idea will be transposed by the Commission into the amended text.
We hope that the European Parliament will become ever more involved in protecting these rights and, above all, we are pleased to support the idea of continuous monitoring of all the legislative activities that will lead to such protection, which, as the Commissioner was saying, could culminate in a final report. However, this becomes scarcely important if the monitoring is incisive, constant and continuous.
Secondly, as regards the involvement of the newly established Fundamental Rights Agency, I believe - as has already been said in committee - that its activities also need to be diversified, in order to prevent any pointless overlapping or duplication of effort. I therefore believe that the full involvement of the agency, and of non-governmental organisations and associations, as the rapporteur was saying, should become ever more meaningful and significant, given that there are some very important associations that concern themselves with the protection of human rights.
Finally, in our opinion, systematic internal checks should be implemented at all levels during the stage of drafting legislation. I therefore hope that these suggestions contained within the rapporteur's clear, lucid report - qualities that he has illustrated this evening - become part of the activities of the Commission itself.
on behalf of the PPE-DE Group. - (HU) Respect for our fundamental rights and for all human rights, and their implementation, is under all circumstances the cornerstone of every European democratic state, governed by the rule of law. They cannot be circumvented or overriden. It is when problematic, conflictual situations arise that it becomes especially clear that we need always to confirm anew these now seemingly self-evident rights, and that their observance is not automatic, and we need to struggle time and again for our fundamental rights to be respected.
The respect for and defence of our fundamental human rights was the starting point and the achievement of the European Union, but till now the declaration has been accompanied by few concrete legal and practical measures. One of the concrete achievements is the birth of the Charter of Fundamental Rights itself, and although the Charter is far from complete, nevertheless adding legal force to it - let us say by subscribing to the European Charter of Fundamental Rights - would represent a much-needed step forward in the Community's defence of fundamental rights. The problems involving human rights that appear daily, and the complexity of these issues, demonstrate that there is much to be done in this area.
For this reason, I can only welcome Mr Voggenhuber's report, that is, the initiative of the Commission, since it draws the attention of all of us to the key question that the effective respect of fundamental rights begins when respect for the Charter of Fundamental Rights features among the Commission's legislative proposals, when regular and strict controls of human rights compliance have been developed, and when the Fundamental Rights Agency is able to work effectively. And although there are a few paragraphs which are subject to legal debate, as shadow rapporteur I support the report, as will the People's Party at tomorrow's vote.
Mr President, ladies and gentlemen, I confess, in a minute and a half, that, every time this House is asked to debate human rights, one has the worrying feeling that the debate will end up being nothing more than a rhetorical exercise. I say this while also having in mind the fact that, although one month ago this House debated the outcome of a year's work by the Temporary Committee on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners, this month neither the Commission nor the Council have in any way acknowledged the work done by the European Parliament and submitted for their opinion.
We do want to see the same thing happen with the precious communication before us which, as Mr Voggenhuber points out, is intended to clarify and enhance what has been standard practice in this House since 2001, namely guaranteeing the compatibility of all the legislative processes developed by the institutions with the EU Charter of Fundamental Rights. Recognition for this practice was a long time coming, and we hope that its implementation will not be shelved.
One point must be made clear: we are asking the Commission for an annual report, to be submitted to Parliament, which summarises the implementation of fundamental rights in European policies. It seems rather strange to us that annual reports on the application of Community law and on competition policy should be planned, but not a report on fundamental rights for the Commission to submit to the European Parliament.
We also take this view because of the impact that such policies have on 500 million European citizens and because we believe that this is a sensitive issue for which the European institutions must take responsibility if they are to restore dignity and substance to the human rights on which we are often asked to focus.
on behalf of the ALDE Group. - Mr President, first of all, I will not dwell on Mr Voggenhuber's excellent report except to say that my group will support it wholeheartedly.
In principle, we very much welcome the Commission's proposals, but my problem is that they risk becoming the emperor's clothes. They are full of good intentions but there is a big risk that they will be passive, bureaucratic exercises, because there is such a gap between reality and the proposals in your paper, Commissioner.
I have a problem, Mr Mandelson. How do I explain your wonderful proposals to my voters, when the Commission does not speak out when a minister for education in an EU Member State is on a crusade against homosexuals? Why does the Commission not speak out in the case of the CIA flights, as Mr Fava just reminded us? Why does the Commission not speak out in the case of the flagrant discrimination and abominable treatment of Roma people? There are so many cases where the Commission is passive and even in some cases hiding behind the rules. Lately, every time we ask about these cases we are told: 'just wait and see when the agency for fundamental rights is set up'. Commissioner, why does the Commission, the champion of fundamental rights, as Mr Barroso promised us in October 2004, not seek the limits of its powers? Why do you hide behind the rules? People expect you to protect and promote their fundamental rights. I, too, would like the annual report, but frankly I consider it much more important that you should act and speak out. That is political leadership.
One of President Barroso's favourite phrases is 'the Europe of results' and I very much like that phrase. But why is it restricted to the economic area? Why is it not applied to the area of fundamental rights? Soon we will be celebrating 50 years of European integration. After the Second World War the idea was that people would never have to fear for their lives again, that everybody would be free, safe, equal and live in a democracy. So fundamental rights should be the first priority of the Commission and that should be the meaning of the 'Europe of results'. I hope that this Commission in the next two years will create that Europe of results and of fundamental rights. I see this proposal only as a basis for that, but I expect action now.
on behalf of the GUE/NGL Group. - (DE) Mr President, the Charter of Fundamental Rights has been around for over six years now and is vital as regards respect for citizens' rights, yet it is still not legally binding. We can only hope, therefore, that the Council Presidency succeeds in giving the constitutional process new momentum, as there is no doubt that the individual rights of EU citizens belong to the substance of the Constitution; the Charter is its core substance.
In the light of this, in particular, we cannot but support the Commission's initiative. We are talking here about the development of a genuine fundamental-rights culture. I should like to declare my express support for this approach and highlight two issues in this connection.
Firstly, systematic monitoring of fundamental rights must at all events mean focusing on the specific fundamental rights concerned in each case, and also evidencing this checking in detail in every legislative proposal.
Secondly, scrutiny to identify any legal errors in weighing up the respective importance of the freedom of the individual and the requirements of the public interest is insufficient on its own. What we need is an optimisation in terms of fundamental rights, which means a political analysis to ascertain which of the various solutions that weigh up these interests correctly produces the best balance between determination of the objective and restriction of fundamental rights.
Such an approach could characterise the fundamental-rights culture of which the Commission speaks, and this way strengthen the identity of the European Union as a union of citizens.
on behalf of the IND/DEM Group. - (NL) Mr President, in principle, guaranteeing the fundamental rights of all citizens is of major importance, although we have different opinions on how this should be done. It is striking that the European Union is once again seeking to create a distinct profile for itself by means of fundamental rights. Meanwhile, the Union now has a Charter and a Bureau for fundamental rights, neither of which have been established unanimously.
A reasonable minority, not least in this Parliament, have major objections to the Charter of Fundamental Rights and the way in which it is being shaped further. Could I draw your attention to the fact that the Charter of Fundamental Rights is an unnecessary duplication of the European Convention for the Protection of Human Rights and Fundamental Freedoms? The same, in fact, applies to the Fundamental Rights Agency. Both duplications are avoidable, and citizens' rights would not thereby be affected.
This is something the European Court for Human Rights here in Strasbourg can guarantee, provided it can count on the necessary workforce and financial resources. Moreover, it respects the individuality of the national legal system. This strikes me as a sufficient guarantee for our freedoms and fundamental rights. I would therefore argue in favour of the Union's functions in the area of fundamental rights being limited. We should allow the Union to join the European Convention for the Protection of Human Rights and Fundamental Freedoms; this will no doubt be followed up by a debate on compliance with, and monitoring of, the fundamental rights in respect of the Commission's legislative function.
Mr President, colleagues: you lost. The Charter of Fundamental Rights would have been given legal force by the European constitution but that constitution, it seems necessary periodically to remind this House, was rejected. 55% of French voters and 62% of Dutch voters said 'no'. Simply to disregard those results and carry on as if the Charter were in force would be outrageous, yet that is precisely what you propose to do. Indeed, it is precisely what you are doing. As the Voggenhuber report cheerfully admits, the various institutions of the EU are proceeding as if the Charter were already justiceable. Indeed, this report may be summarised as an attempt to regularise an illegal and undemocratic extension of EU jurisdiction.
I hope we can take it as read that every one of us here believes in basic civil liberties. We all support freedom of speech, freedom of worship, freedom of assembly and so on. But some of us object to the way in which these vital matters are being lifted out of the hands of our accountable national governments and subjected to the whims of European judges.
The EU is wanting, not in its respect for basic human rights, but in its respect for democracy. Paper entitlements, unaccompanied by democratic accountability, are meaningless. The principles adumbrated in the Charter of Fundamental Rights could equally be found in, say, the constitution of East Germany or that of the Soviet Union, but as the peoples of those unhappy states knew, written charters are worthless if you cannot hold your rulers to account.
Do we really need to learn that lesson again in the EU?
Mr President, I would like to congratulate Mr Voggenhuber on his report.
Saint Teresa used to say that the devil is the detail. It is obvious that the European Commission is not one day going to approve a piece of legislation that blatantly violates fundamental rights: nobody expects that. But, for example, we have situations, as in the case of restrictions on liquids in aeroplanes, where comitology has been used in a shameful way to impose, through a secret piece of regulation - and I emphasise, a secret piece of regulation - duties on citizens which cannot be reviewed by any court in Europe, national or European.
This is a case of the European Commission not being a witness to a violation of fundamental rights but itself legislating in a way that goes against respect for fundamental rights and the most basic rules on transparency. These things happen, so let us stop the rhetoric and begin applying to ourselves what we pretend to apply to everybody else, to our neighbours and to our partners throughout the world.
(IT) Mr President, ladies and gentlemen, the need for legislative proposals always to be compatible with fundamental rights may be a good route to a serious resumption of the debate on the real European constitutional process, with no clumsy attempts to revive a treaty that died on impact with the public. I believe that, on the eve of the imminent and still mysterious Berlin Declaration, this may be a serious way of re-opening the debate and of making Europe stand for something once again, and for this I am grateful to Mr Voggenhuber.
In recent years, we have witnessed CIA flights and abductions by the CIA on European territory, the systematic monitoring of Europeans and the violation of their privacy, and the detainment of migrants in inhuman and degrading places. All of this serves as the clearest example of the difficulty faced by the European Union when it comes to protecting fundamental rights. We believe that the EU's legislative proposals should always be fully compatible not only with the Charter of Fundamental Rights, but also with the other European and international instruments in the field of fundamental rights: I am thinking of the European Convention for the Protection of Human Rights and Fundamental Freedoms and of the European Social Charter.
We feel that this is a good way to start a thorough debate aimed at the revival of Europe.
(PT) Mr President, fundamental rights are the very backbone of all of the EU's political action. Since the Treaty of Rome, democracy has been a condition of this union of nations and the basis of consensus. Democracy undeniably implies that all institutions must adhere to an ethic of rights; indeed, it is an ethic of rights that gave birth to democracy.
The Charter of Fundamental Rights, formalised in the Treaty of Nice, is simply the clear expression of this genetic matrix of the EU, thus dispelling any possible doubt or ambiguity.
The EU has always had an intrinsic connection to fundamental rights, and it is only through this connection that the Union has been able to true to itself. The methodology of self-monitoring that the Commission has brought before us - featuring respect for fundamental rights as an integral part of monitoring the legality of legislative proposals and a completely new assessment of the impact of this legislation on fundamental rights - is therefore welcome. This will blow fresh air and bring transparency into the offices of the Commission. This is a more structural and more positive solution than the new fundamental rights agency, because this method proposed by the Commission presupposes that human rights cut across the Union's policies, all the Union's policies. This is its strength.
In a democratic society, the monitoring of rights begins with the institutions monitoring their own political practice. Nevertheless, the virtues of this methodology are limited, as it does not encompass the Council of the EU or decisions on intergovernmental cooperation, in relation to which the Commission does not take initiatives. If one were to name issues that nowadays lack specific attention from the point of view of a culture of rights, it would be issues under the third pillar - that of criminal law and criminal procedure.
Terrorist threats and public concern give rise to the temptation in the Member States to drift towards a disproportionate preoccupation with security, which sometimes oversteps the boundaries of freedom and justice. The Commission's method has opened the door, but the window must also be open.
(DE) Mr President, I should like to start by congratulating Mr Voggenhuber on his report and also declaring my support for him in his fight for more rights for our citizens. As a representative of the business community, I have to say that it is true that the rights of the European Parliament and the other European institutions have been fully enforced in the field of the internal market. In that field, we have been able to implement a rationalisation process for our 27 Member States and 500 million citizens and ensure that, rather than 27 different regulations, a single one applies, which was adopted through constructive cooperation.
I should also like to emphasise, however, that the establishment of an equally solid basis in the field of fundamental rights is a genuine concern of mine. When Mr Hannan says that France and the Netherlands voted against the Constitution, I can only counter this by saying that a direct consultative referendum in Spain produced a clear majority in favour of this project. In addition, if we add up the population groups of the three countries, this makes a clear majority.
We have the support of most Europeans. The vast majority in this House have pronounced their support for it, and Europe's governments have unanimously declared themselves in favour. How many more votes do we need before we achieve democracy in Europe, rather than stopping at geographical boundaries and measuring democracy in kilometres when we should be judging it by its principles?
The debate is closed.
The vote will take place on Thursday at 12 noon.